Case 4:95-cr-50061-BAF ECF No. 1015 filed 10/25/19       PageID.12075   Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                 CR. NO. 95-50061
      v.
                                              JUDGE: BERNARD A. FRIEDMAN

DION ERIC SAVAGE,

                   Defendant.
                                        /

                                 APPEARANCE

      To the Clerk of the Court and all parties of record:

      Enter my appearance as Counsel in the case for Defendant. I certify that I

am admitted to practice in the Court.

                                        Respectfully Submitted,

                                        FEDERAL COMMUNITY DEFENDER OFFICE


                                        s/ Andrew N. Wise
                                        Attorney for Defendant
                                        613 Abbott Street, 5th Floor
                                        Detroit, Michigan 48226
                                        313-967-5830
                                        E-mail: andrew_wise@fd.org

Date: October 25, 2019
